PER CURIAM.
David Lee Hill seeks to appeal the district court’s orders denying his motions to compel the production of transcripts and other documents in order to challenge his *943criminal convictions through a habeas motion filed under 28 U.S.C.A. § 2255 (West Supp.2001). Because Hill’s habeas action is no longer pending, we dismiss these appeals as moot. We note, however, that even if we assumed the appeals were not moot, we would agree with the district court that Hill did not make a satisfactory showing of a particularized need for the transcripts under 28 U.S.C. § 753(f) (1994). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and oral argument would not aid the decisional process.

DISMISSED.